Exhibit 10.14

PROMISSORY NOTE

 

$525,000.00   January 1, 2007

FOR VALUE RECEIVED, COMPUTER SOFTWARE INNOVATIONS, INC., a South Carolina
corporation (“Maker”), promises to pay to the order of MCALEER COMPUTER
ASSOCIATES, INC., an Alabama corporation (“Holder”), the sum of Five Hundred
Twenty-Five Thousand and No/100 Dollars ($525,000.00) due and payable in equal
quarterly installments of $26,250.00 commencing on March 1, 2007, and continuing
on each June 1, September 1, December 1 and March 1 thereafter until paid in
full on December 1, 2011, together with interest on the unpaid principal balance
computed in arrears for each quarterly payment using three (3) month LIBOR as
published in the Wall Street Journal in effect on the first business day at the
beginning of such quarter.

Payment may be made, in whole or in part, on this Note before the due date of
the Note without notice, premium, or penalty.

Any interest not paid when due shall bear interest at the same rate as
principal.

All installments of principal and all interest are payable in lawful money of
the United States of America, which shall be legal tender in payment of all
debts and dues, public and private, at the time of payment; and in the event
(a) default be made in the payment of any interest or principal as hereinabove
provided, or in the payment of any other sums payable pursuant to the terms of
this Note, (b) the voluntary filing of a petition by Maker of this Note under
the provisions of any state insolvency law or under the provisions of the
Federal Bankruptcy Act, (c) entry of an order, judgment or decree declaring the
Maker of this Note bankrupt or appointing a receiver of its or their assets in
any proceeding instituted by a third party, or (d) any assignment by the Maker
of this Note for the benefit of its creditors, then or at any time thereafter,
the whole of the principal sum then remaining unpaid hereunder, together with
all interest accrued thereon, shall, at the option of the Holder of this Note,
become due and payable immediately upon delivery of written notice to Maker of
Holder’s election to exercise such option.

If this Note is placed in the hands of an attorney for collection or is
collected through any legal proceedings, the Maker promises to pay to the extent
permitted by law, a reasonable attorney’s fee.

Maker waives presentment, protest and demand, notice of protest, demand and
dishonor of this Note, and consents to any and all renewals and extensions of
the time of payment hereof.

None of the rights and remedies of the Holder hereunder are to be waived or
affected by failure or delay to exercise them. All remedies conferred on a
holder of this Note under the Note or any other instrument or agreement shall be
cumulative, and none is exclusive. Such remedies may be exercised concurrently
or consecutively at the Holder’s option.



--------------------------------------------------------------------------------

This Note shall be governed as to validity, interpretation, construction,
effect, and in all other respects, by the laws and decisions of the State of
South Carolina.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note or portion hereof shall be prohibited by or invalid under such law,
such provision shall be ineffective to be extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note.

This Note is given for business purposes and is not a consumer credit
instrument.

This Note is secured by a first priority Mortgage given by Maker to Holder
simultaneously herewith on Maker’s property located at 3209 and 3213 Executive
Park Circle, Mobile, Mobile County, Alabama.

 

COMPUTER SOFTWARE INNOVATIONS, INC. By:  

/s/ Nancy K. Hedrick

Its:   President and CEO

 

2